BILLET FINDER INC. 1 SARNIA, ONTARIO N7X 1C8 CANADA April 13, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION treet, N.E., Mail Stop 4631 Washington, D.C. 20549 Attn:Maryse Mills-Apenteng Re:Billet Finder Inc. Registration Statement on Form S-1 Filed March 3, 2011 File No. 333-172590 In response to your letter dated March 30, 2011 we have filed an amendment to the S-1 which was originally filed March 30, 2011. Cover Page 1.This is not an initial public offering by the Company, but rather a secondary offering by the existing selling shareholders. Summary, page 3 2.Revised Billet Finder Inc., page 3 3.Revised Risk Factors General 4.Risk factor Added 5.Risk factor added 6.Risk factor added “Because our president has only agreed to provide his services on a part-time basis…, page 5 7.Revised. The other businesses mentioned in the referenced risk factor have since been concluded. Selling Shareholders, page 9 8.We have revised the Registration Statement in the section entitled "Selling Shareholders" and throughout so that the number of shares beneficially owned by Catherine Tully takes into account the number of shares owned by her husband, Kerry Tully, and vice versa. Market for Common Equity and Related Stockholder Matters Rule 144 Shares, page 24 9.Revised Auditor’s Report, page 24 10.Revised Liquidity and Capital Resources, page 36 11.Revised Directors, Executive Officers, Promoters and Control Persons, page 37 12.Revised 13.Revised accordingly. Certain Relationships and Related Transactions, page 41 14.Revised accordingly. Item 17. Undertakings, page 46 15.Revised Signatures, page 47 16.Revised Yours truly, /s/ Kerry Tully Kerry Tully President
